DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13, 16-26, and 28-34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lindner-Silwester et al. (US Pub. No. 2011/0298183).
Regarding claims 1 and 20, the Lindner-Silwester (hereinafter Lindner) reference discloses a piston rod sealing system (Title) for a reciprocating machine (Title), the system comprising: 
- a piston rod (3) having a first end (Z) adapted to be connected to a piston (not shown) provided in a pressure chamber, and a second end (K) adapted to be connected to a crankshaft (not shown) driving said piston rod, whereby the piston rod is received within a housing (2); 
- a sealing unit (1) provided between the piston rod and the housing (Fig. 2), the sealing unit comprising a first lateral surface (e.g. lateral surface at 20) facing the first end and a second lateral surface (e.g. lateral surface at 25) facing the second end; 
wherein
- the sealing unit comprises a first rod seal (11) positioned in the vicinity of the first lateral surface and a second rod seal (including 8 and 9) positioned between the first rod seal and the second lateral surface (Fig. 6), said sealing unit being fixed within the housing (Fig. 2); 
- the second rod seal comprises a liquid injection pipe (7); and
 - the liquid injection pipe is positioned in the middle of the second rod seal (Fig. 6). The method of claim 20 is obvious in view of the rejection of claim 1.

Regarding claim 3, the Lindner reference discloses the sealing unit comprises a first liquid wiper (50) positioned between the first rod seal and the second rod seal (Fig. 6).
Regarding claim 4, the Lindner reference discloses the sealing unit comprises a second liquid wiper (14 or 15) positioned between the second rod seal and the second lateral surface (Fig. 6).
Regarding claim 5, the Lindner reference discloses the sealing unit comprises a liquid channel (e.g. channels between 8,9 and element 6) in the shape of a groove (Figs. 1,2) wherein liquid is injected, the groove being positioned between the first rod seal and the second rod seal (Figs. 1,2).
Regarding claim 6, the Lindner reference, as best understood, discloses the groove is being positioned between the first liquid wiper and the second rod seal (Figs. 1,2).
Regarding claim 7, the Lindner reference discloses the groove is circular around the piston rod (Figs. 1,2).
Regarding claim 8, the Lindner reference discloses the sealing unit further comprises a first chamber (e.g. chamber between 11 and 50 at ps) positioned between the first rod seal and the first liquid wiper (Fig. 6).
Regarding claim 9, the Lindner reference discloses the first chamber is circular around the piston rod (Figs. 1,2,6) .

Regarding claims 11and 26, the Lindner reference discloses a second chamber (e.g. chamber between 9 and 14 or chamber between 14 and 15) positioned between the second rod seal and the second lateral surface (Fig. 6).
Regarding claim 12, the Lindner reference, as best understood, discloses the second chamber is positioned between the second rod seal and the second liquid wiper (Fig. 6).
Regarding claim 13, the Lindner reference discloses the second chamber is circular around the piston rod (Fig. 6).
Regarding claim 16, the Lindner reference discloses the sealing unit further comprises a liquid vessel (vessel connected to 7) which is connected to the liquid injection pipe through a connection means (conduit connected to 7).
Regarding claim 17, the Lindner reference discloses said connection means can comprise a liquid pipe or an integrated channel (e.g. Fig. 6).
Regarding claim 18, the Lindner reference discloses the pressure equalizing tank comprises a first communicating pipe (e.g. 45) towards the first chamber, a second communicating pipe (48) towards the groove and a third communicating pipe (41) towards the liquid vessel (Fig. 6).
Regarding claim 19, the Lindner reference discloses the piston rod (8) and the pressure chamber comprise a common housing (2).

Regarding claim 22, the Lindner reference discloses the step of equalizing the pressure after the first rod seal with the pressure after a first liquid wiper (Fig. 6).
Regarding claim 23, the Lindner reference discloses the step of equalizing the pressure comprises bringing the liquid injected into the second rod seal and reaching a groove positioned between the second rod seal and the first rod seal in fluid communication with a pressure equalizing tank (Fig. 6).
Regarding claim 24, the Lindner reference discloses the step of equalizing the pressure further comprises bringing a fluid channel of a first chamber in fluid communication with said pressure equalizing tank, said first chamber being provided between the first rod seal and the groove (Fig. 6).
Regarding claim 25, the Lindner reference discloses the step of maintaining the pressure of the liquid injected through the liquid injection pipe at a higher value than the fluid in the first chamber (Para. [0021]).
Regarding claim 28, the Lindner reference discloses the step of returning the liquid from the second chamber to a liquid vessel and further to the liquid injection pipe (Fig. 6).
Regarding clam 29, the Lindner reference discloses the step of maintaining the pressure of the liquid vessel at atmospheric pressure (Para. [0034]).
Regarding claim 30, the Lindner reference discloses the step of maintaining a level of the liquid within the pressure equalizing tank below a maximum value by 
Regarding claim 31, the Lindner reference discloses maintaining the level of the liquid within the pressure equalizing tank above a minimum value by opening or closing a valve (53) on a fluid pipe (47) provided between the liquid vessel (46) and the pressure equalizing tank (42).
Regarding claim 32, the Lindner reference discloses maintaining the level of the liquid within the pressure equalizing tank (42) between a maximum value and a minimum value by opening or closing a valve (53) on a fluid pipe (47) provided between the liquid vessel (46) and the pressure equalizing tank (42).
Regarding claim 33, the Lindner reference discloses a piston compressor (Title) comprising a gas inlet and a compressed gas outlet (Para. [0003]), wherein the piston compressor is provided with a piston rod sealing system according to claim 1 (Figs. 2,6).
Regarding claim 34, the Lindner reference discloses a piston vacuum pump (Fig. 6) comprising a vacuum inlet (Fig. 6) and a vacuum outlet (Fig. 6), wherein the piston vacuum pump is provided with a piston rod sealing system according to claim 1 (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 14, 15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindner.
Regarding claims 14, 15, and 27, the Lindner reference discloses the invention substantially as claimed in claims 1 and 20.
However, the Lindner reference fails to explicitly disclose water injection.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to use water injection in the Lindner reference in order to provide a cheaper cooling alternative.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GILBERT Y LEE/Primary Examiner, Art Unit 3675